EXHIBIT 99.1 For Immediate Release: Contact: Carlo Bertolini Republic Airways Holdings Tel. (317) 484-6069 Republic Airways to Acquire Midwest Airlines Indianapolis, Indiana,(June 23, 2009) – Republic Airways Holdings (NASDAQ/NM: RJET)today announced that it is acquiring Milwaukee-based Midwest Airlines from TPG Capital, a Fort Worth, Texas-based private equity firm. The transaction is subject to customary regulatory approvals and is expected to close in four to six weeks. Republic will acquire 100% of the equity of Midwest and TPG’s $31 million secured note from Midwest. Consideration will be $6 million in cash and a $25 million, five-year note, which may be converted to RJET stock at $10 per share. In addition, TPG will have the right to nominate a member to the Republic Board of Directors. “This acquisition will enhance the strategic positioning of Republic Airways,” said Bryan Bedford, chairman, president and CEO of Republic Airways. “Midwest has built a strong brand, a loyal base of customers and dedicated team of employees.
